                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 FRANKLYN WILLIAMS,                                 )
                                                    )
         Plaintiff,                                 )
                                                    )    Case No. 3:19-cv-00599
 v.                                                 )
                                                    )    Judge Richardson
 PRISONER TRANSPORTATION                            )    Magistrate Judge Holmes
 SERVICES, LLC, et al,                              )
                                                    )
         Defendants.                                )


                                      ENTRY OF DEFAULT

        Pending is the Plaintiff’s Request for Entry of Default under Fed. R. Civ. P. 55(a) against

Defendant Cuyahoga County, Ohio, filed March 4, 2020. (Doc. No. 34). Defendant Cuyahoga

County, Ohio received notification of this action on October 9, 2019. (Doc. No 12). To date,

Defendant Cuyahoga County, Ohio has neither answered the complaint nor submitted other

responsive pleadings in this case.

        The Clerk notes that on December 20, 2019, attorneys Daniel Olivas and George S.

Scoville, III entered notices of appearance for Defendant Cuyahoga County, Ohio. (Doc. No. 24,

27). On that same date, both counsel submitted amended notices of appearance, removing

Defendant Cuyahoga County, Ohio from the list of defendants they were representing. (Doc. No.

28, 29). Neither counsel entered any pleadings on the behalf of Defendant Cuyahoga County, Ohio.

        Fed. R. Civ. P. 55(a) states: “When a party against whom a judgment for affirmative relief

is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise,

the clerk must enter the party's default.” The Clerk finds that Defendant Cuyahoga County, Ohio

has “failed to plead or otherwise defend” this action.




                                                  1

      Case 3:19-cv-00599 Document 35 Filed 04/08/20 Page 1 of 2 PageID #: 170
     Accordingly, Plaintiff’s Request for Entry of Default against Defendant Cuyahoga County,

Ohio is GRANTED.



                                                 ____________________________________
                                                 Kirk L. Davies
                                                 Clerk of Court




                                            2

   Case 3:19-cv-00599 Document 35 Filed 04/08/20 Page 2 of 2 PageID #: 171
